


EXHIBIT 10.54

[BOEHRINGER
INGELHEIM LOGO]

Boehringer Ingelheim International GmbH - 55216 Ingelheim am Rhein
InterMune Pharmaceuticals
3280 Bayshore Blvd
Brisbane, CA 94005
U.S.A.   Boehringer Ingelheim
International GmbH
 
 
1 July 2002
Development and Marketing Agreement dated March 23, 2001
(Agreement)
 
Our reference
CD Dr.Mi-mw
Dear Sirs
 
Dr. David Mitchard
Phone +49/61 32/77-34 08
Fax +49/61 32/77-35 83
E-Mail mitchard@ing.boehringer-ingelheim.com
Words and expressions defined or interpreted in the Agreement shall have the
same meanings and interpretations when used in this letter.
 
We propose the following changes to the Agreement:
 
Binger Strasse 173
55216 Ingelheim am Rhein
Germany
Phone +49/61 32/77-0
Fax +49/61 32/72-0
www.boehringer-ingelheim.com

1.10The definition Field is extended to include non-Hodgkin's Lymphoma (NHL).

1.22The definition New Indications is extended to include NHL.

1.25The definition Protocols is extended to include the clinical protocol
entitled

"GINHL-001"

which InterMune sent to BII with a letter dated May 30, 2002.

If you agree with the above, please signify your acceptance by signing and
returning one original of this letter.

Yours faithfully
BOEHRINGER INGELHEIM
INTERNATIONAL GmbH
ppa.
  
/s/ Dr. Mitchard Jesse
Dr. Mitchard Jesse   Accepted for and on behalf of
InterMune, Inc.
  
/s/ John J. Wulf
John J. Wulf
by: Sr. V.P. of Corporate Development
Date: July 9, 2002   Board of Managing Directors
Prof. Dr Dr h.c. Rolf Krebs
(Chairman)
Dr Alessandro Banchi
Dr Dr Andreas Barner
Dr Hans-Jürgen Leuchs
Prof. Dr Marbod Muff
 
Seat Ingelheim am Rhein
Commercial Register
Bingen HR B 1063
 
Deutsche Bank AG
BLZ 550 700 40
Account No. 0122 580
Swift: DEUTDE5M

--------------------------------------------------------------------------------
